       Case 2:21-cv-02168-KHV-KGG Document 4 Filed 04/09/21 Page 1 of 3




      IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF KANSAS
                     KANSAS CITY, KANSAS COURTHOUSE

THOMAS R. WINSTON, individually and                    )
in his capacity as the trustee of 5 irrevocable        )
non-testamentary trusts of Bernard H. Winston,         )
                                         Plaintiff,    )
                                                       )      Case No.        _____________
        vs.                                            )
                                                       )
VAN OSDOL, P.C.,                                       )      Division        _________
     and                                               )
ANNE LINTON POND HENDRICKSON,                          )
                         Defendants.                   )

                             MOTION TO FILE CASE UNDER SEAL

        COMES NOW Plaintiff, by attorney, pursuant to F.R.C.P. 5, and moves the court to permit

Plaintiff to file the above captioned matter, under seal because:

        1.      March 16, 1998 Plaintiff’s then spouse, and mother of their children Michelle and

David, filed for divorce from Plaintiff (hereinafter “divorce case”).

        2.      On or about August 23, 1998 the Kansas Department of Social and Rehabilitative

Services, “SRS” (now Kansas Department for Children and Families), an administrative agency of

the executive branch of the Kansas government created by K.S.A. 75-5301, received a confidential

report that Plaintiff abused David.

        3.      On January 14, 1999 SRS received a confidential report Plaintiff abused Michelle.

        4.      SRS substantiated the allegations of abuse and substantiated Plaintiff as being the

person that abused David and Michelle.

        5.      Plaintiff, a cardiothoracic surgeon, vehemently disputed the allegations and litigated

the matter to the Kansas Supreme Court, Winston v. Kansas Dept. of SRS, 49 P.3d 1274, 274 Kan.

396 (2002), but lost and was denied certiorari by the U.S. Supreme Court, 537 U.S. 1088 (2002).
       Case 2:21-cv-02168-KHV-KGG Document 4 Filed 04/09/21 Page 2 of 3




       6.      Since 2002 someone routinely provided a copy of the Kansas Supreme Court decision

to Plaintiff’s employers, resulting in the loss of employment by Plaintiff.

       7.      Every time there is any litigation concerning Plaintiff, and there has been more than

the average person, Plaintiff’s current employer receives a copy of the Kansas Supreme Court

decision resulting in the loss of employment for Plaintiff.

       8.      Consequently for the past 18 or so years, Plaintiff hasn’t been able to find

employment as a cardiothoracic surgeon, but instead has worked as an emergency room physician.

       9.      During litigation in Jackson County, Missouri, from 2010 - 2016, filed by Plaintiff

against a financial institution, Plaintiff’s children, David and Michelle, were brought in by the

financial institution, as 3rd Party Defendants. Once again the allegations of abuse were resurrected

by the attorneys for David and Michelle, who are the defendants in this case. The court in Jackson

County, Missouri stated in its decision(s) that, “Whether or not Thomas abused the Twins, either

physically or mentally, is irrelevant to the Court's decision. … This finding of abuse, however, has

no impact on the decision in this case.”

       10.     Plaintiff was a trustee of 5 “Paintings Trusts” for David and Michelle. In the process

of terminating the “Paintings Trusts”, on March 25, 2020, Plaintiff filed a declaratory judgment

asking the Johnson County, Kansas District Court to determine if he was entitled to reimbursement

of his out of pocket expenses and if so how much, a trustee’s fee and if so how much and a lien on

the corpus of the “Paintings Trusts” for his fee and expenses. Once again the allegations of abuse

were resurrected by the attorneys for David and Michelle, in the District Court of Johnson County,

Kansas, who are the defendants in this case.




                                                 2
        Case 2:21-cv-02168-KHV-KGG Document 4 Filed 04/09/21 Page 3 of 3




       11.     Defendants continuously republish the information contained in Winston v. Kansas

Dept. ofSRS, 49 P.3d 1274, 274 Kan. 396 (2002), which forms the basis for this lawsuit. Plaintiff

does not want the allegations of abuse republished again, but that information is necessarily

contained in Plaintiffs Complaint.

       12.     Plaintiff requests this court permit Plaintiff to file this case under seal and to seal all

pleadings and other documents filed in this case that contain any information concerning the

allegations of abuse.

       WHEREFORE, for the foregoing reasons, Plaintiff requests and Order from the court

permitting Plaintiff to file this case under seal and to seal all pleadings and other documents filed

in this case that contain any information concerning the allegations of abuse.




                                             ~WfiL
                                                R. Todd Wilhelmus
                                                           nd
                                                                            KS Bar No. 14742
                                                433 East 72 Street, Kansas City, Mo 64131
                                                Telephone No.        (816) 255-9088
                                                Facsimile No.        (816) 444-2403
                                                ToddWilhelmus@gmail.com
                                                ATTORNEY FOR PLAINTIFF




                                                    3
